NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 12, 2009
                                  Decided January 4, 2010

                                            Before

                            JOHN L. COFFEY, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 08‐4289

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Western Division.
       v.
                                                     No. 08 CR 50009‐1
DOUGLAS HILL,
    Defendant‐Appellant.                             Frederick J. Kapala,
                                                     Judge.

                                          O R D E R

       Douglas Hill pleaded guilty to possession of a firearm by a felon, 18 U.S.C.
§ 922(g)(1), and was sentenced to 84 months’ imprisonment.  Hill appeals, but his appointed
lawyers move to withdraw because they are unable to identify any nonfrivolous argument
to pursue.  See Anders v. California, 386 U.S. 738 (1967).  Hill has not accepted our invitation
to comment on counsel’s motion.  See CIR. R. 51(b).  We confine our review to the potential
issues outlined in counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002). 

        After his indictment Hill moved to suppress the gun on the ground authorities
lacked reasonable suspicion for the stop and frisk which resulted in its discovery.  See Terry
v. Ohio, 392 U.S. 1 (1968).  At the evidentiary hearing on Hill’s motion, the district court
No. 08‐4289                                                                                Page 2

heard testimony from two sheriff’s deputies, Dominick Barcellona and Eric Pearson. 
Barcellona testified that in January 2008 he and Pearson, along with two other officers,
responded to a 911 call from a woman who reported that her boyfriend, Hill, had chased
her out of her house and was shooting at her.  Barcellona stated that they arrived at the
caller’s home within half an hour of her 911 call.  According to Pearson, Hill emerged from
the garage of the house and gestured toward something in his coat pocket.  Pearson testified
that he ordered Hill to the ground, handcuffed him, patted him down for weapons, and
retrieved a handgun from his coat pocket.  After the hearing the district court denied Hill’s
motion to suppress, concluding that the 911 call provided the officers with reasonable
suspicion.  Hill’s conditional guilty plea allows him to challenge this ruling.

         Counsel first consider whether Hill could challenge the seizure of the gun from his
pocket on the ground that Deputy Pearson did not have reasonable suspicion to conduct a
pat‐down search.  See Terry, 392 U.S. at 27; United States v. Lawshea, 461 F.3d 857, 859 (7th
Cir. 2006).   In evaluating the district court’s ruling, we would review de novo all questions
of law, including the existence of reasonable suspicion.  See Lawshea, 461 F.3d at 859; United
States v. Johnson, 383 F.3d 538, 542 (7th Cir. 2004).  Hill had argued in the district court that
he was stopped on the basis of an “anonymous tip,” but his girlfriend was not anonymous,
see United States v. Drake, 456 F.3d 771, 774 (7th Cir. 2006), and in any event we have held
that even anonymous 911 calls can be sufficiently reliable to give police reasonable
suspicion, see United States v. Wooden, 551 F.3d 647, 650 (7th Cir. 2008); United States v. Hicks,
531 F.3d 555, 559‐60 (7th Cir. 2008).  The caller, it is true, did not give her name, but she
identified Hill as her boyfriend and gave the address of her house where the shots had been
fired.  The officers, therefore, had sufficient information to believe that a shooting had just
occurred at or near the caller’s address.  See United States v. Brewer, 561 F.3d 676, 678 (7th
Cir.), cert. denied, 2009 WL 1980949 (2009).  Moreover, the fact that Hill gestured toward his
pocket when the officers approached him provided the officers with even more justification
for searching him.  See United States v. DeBerry, 76 F.3d 884, 885 (7th Cir. 1996).  Thus, we
agree with counsel that any potential claim that Deputy Pearson lacked reasonable
suspicion for the pat‐down search would be frivolous.

        Counsel also consider whether Hill could argue that his guilty plea was not knowing
and voluntary.  Because Hill did not move to withdraw his plea in the district court, any
challenge would be reviewed for plain error.  See United States v. Vonn, 535 U.S. 55, 59
(2002); United States v. Driver, 242 F.3d 767, 769 (7th Cir. 2001).  In assessing the plea
colloquy, Hill’s lawyers perceive only one omission: the district court’s failure to mention
that Hill might have to pay restitution.  But restitution was neither contemplated nor
ordered, so we agree with counsel that this omission would not rise to the level of plain
error, and any potential challenge to Hill’s guilty plea on that basis would be frivolous.  
No. 08‐4289                                                                               Page 3

        Finally counsel consider whether Hill could argue that an 84‐month prison sentence
is unreasonable because the district court judge stated that the sentence would be
consecutive to Hill’s sentence in state court that had yet to be imposed.  Although the
district court may not require a sentence to be served consecutively to a state sentence that
will be imposed in the future, Romandine v. United States, 206 F.3d 731, 738‐39 (7th Cir. 2000),
the district court’s error in this case would be harmless.  The district court’s sentence would
be presumptively reasonable because it sentenced Hill within the properly calculated
guidelines range of 77 to 96 months.  See Rita v. United States, 551 U.S. 338, 347 (2007); United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).  The sentencing transcript shows that the
district court adequately considered all of factors listed in 18 U.S.C. § 3553(a).  See United
States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006).  Moreover, based on Hill’s 35 criminal
history points, pending charges in 2 states, and 45 arrests for charges that were dismissed or
for which dispositions were unknown, the district court could have easily imposed an
above‐guidelines sentence.  See United States v. Jackson, 547 F.3d 786, 794 (7th Cir. 2008). 
Thus, we agree with counsel that any potential challenge to Hill’s sentence would be
frivolous. 

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.